PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bendlin et al.
Application No. 16/601,325
Filed: October 14, 2019
For: ENHANCED DOWNLINK CONTROL CHANNEL CONFIGURATION FOR LTE
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 02, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of June 09, 2020, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) were filed. A Notice of Abandonment was mailed February 02, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Notice of Appeal, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

The two-month period for filing an appeal brief under 37 CFR 41.37 (accompanied by the fee required by 37 CFR 41.20(b)), runs from the date of this decision.

This application is being referred to Technology Center AU 2468 to await the filing of an appeal brief or for such other appropriate reply as may be submitted to continue prosecution of the application.







/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions